IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KIM SHULTZ,1                                  §
                                                  § No. 279, 2018
           Petitioner Below,                      §
           Appellant,                             § Court Below—Family Court
                                                  § of the State of Delaware
           v.                                     §
                                                  § File No. CS17-02174
    TRACY SATCHEL and MARK                        § Petition No. 17-19495
    LEVY,                                         §
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: November 16, 2018
                                Decided: January 7, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                          ORDER

         After consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The petitioner below-appellant, Kim Shultz, filed this appeal from the

Family Court’s order, dated May 10, 2018, denying Shultz’s motion for

reconsideration of a “Petition for De Facto Parent [age Determination].” We find

no error or abuse of discretion in the Family Court’s decision. Accordingly, we

affirm the Family Court’s judgment.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
          (2)    In June 2017, Shultz filed a petition (the “Petition”) seeking a

determination under the Delaware Uniform Parentage Act2 that he is a de facto

parent of a child (“the Child”) born in May 2017. The petition was accompanied by

an affidavit of parentage identifying the respondent below-appellee Tracy Satchel

and respondent below-appellee Mark Levy as the biological parents of the Child.

Shultz and Satchel were both inmates at Baylor Women’s Correctional Institution.

According to the petition, Shultz had assumed primary parental responsibilities for

the Child, provided shelter for the Child with Shultz’s mother, provided health

insurance, clothing and food for the Child, and participated in parenting classes and

a read aloud program.

          (3)    The Family Court dismissed the Petition in an order dated July 10,

2017. The Family Court held that Shultz could not meet the criteria for de facto

parent status under 13 Del. C. § 8-201(c) because Shultz had no relationship with

the Child and because of incarceration, had not exercised any parental responsibility

or acted in a parental role for any length of time with the Child. To establish de facto

parent status under 13 Del. C. § 8-201(c), the petitioner must have: (i) the support

and consent of the child's parents; (ii) exercised parental responsibility for the child

as that term is defined in § 1101 of Title 13; and (iii) acted in a parental role for a



2
    13 Del. C. § 8–101 et seq.

                                           2
length of time sufficient to have established a bonded and dependent relationship

that is parental in nature.

       (4)    On April 26, 2018, Shultz moved for reconsideration of the Petition.

Shultz stated that the § 8-201(c) criteria were satisfied because, among other things:

Satchel supported the Petition; the Child resided with Shultz’s mother who was a

guardian of the Child along with Satchel’s mother; Shultz provided money every

month for the Child; Shultz participated in a read aloud program; Shultz

communicated with the Child by telephone and mail; and Shultz cared for Satchel

during her pregnancy. In a May 10, 2018 order, the Family Court denied the Petition,

finding it untimely under Family Court Civil Rule 59 and that Shultz had failed to

establish a basis for reopening the judgment under Family Court Civil Rule 60.

       (5)    This appeal followed. On appeal, Shultz requested preparation of a

transcript, at State expense, from guardianship proceedings involving the Child. The

Family Court denied the request, holding that Shultz was not a party to the

guardianship proceedings and that the transcript was irrelevant to the denial of

Shultz's motion for reconsideration.

       (6)    On appeal, Shultz argues that: (i) a motion for reconsideration was

previously filed on July 24, 2017; (ii) the Family Court violated Shultz’s Fourteenth

Amendment rights by denying the motion for reconsideration under Rule 60; and

(iii) the Family Court violated Shultz’s Eighth and Fourteenth Amendment rights by


                                          3
denying the request for transcripts at State expense. The Mother filed an answering

brief in support of Shultz's position.          We review the denial of a motion for

reargument under Rule 59 and a motion to reopen the judgment under Rule 60 for

an abuse of discretion.3

       (7)    The Family Court did not err in denying Schulz's motion for

reconsideration under Rule 59 or Rule 60.               Under Rule 59(e), a motion for

reargument must be served and filed within ten days after the filing of the Family

Court’s decision. The Family Court order dismissing the Petition was docketed on

July 11, 2017. A motion for reargument was therefore due by July 21, 2017.4 The

motion for reconsideration that appears in the Family Court docket was filed on

April 26, 2018, long after the July 21, 2017 deadline.

       (8)    To the extent Schulz relies on a motion for reconsideration that the

Family Court received on July 24, 2017 and allegedly returned without explanation,

that motion was also untimely under Rule 59. Even if that motion was timely, the

motion raised new facts in support of the Petition and rehashed arguments previously

raised. The motion did not show that the Family Court overlooked an applicable




3
  Chrin v. Ibrix Inc., 2012 WL 6737780, at *2 (Del. Dec. 31, 2012); MCA, Inc. v. Matsuhita Elec.
Indus. Co., Ltd., 785 A.2d 625, 633 (Del. 2001);
4
  Fam. Ct. Civ. R. 6(a) (in computing time period of seven days or more, intermediate Saturdays,
Sundays, and legal holidays are included); Fam. Ct. Civ. R. 59(e) (“A motion for reargument shall
be served and filed within 10 days after the filing of the Court’s opinion or decision.”).
                                               4
legal precedent or misapprehended the law or facts in a manner that affected the

outcome of the decision.5

       (9)     Under Rule 60(b), the Family Court may relieve a party from a final

judgment for the following reasons: (i) mistake, inadvertence, surprise, or excusable

neglect; (2) newly discovered evidence; (3) fraud, misrepresentation or misconduct;

(4) the judgment is void; (5) satisfaction, release, or discharge of the judgment; or

(6) any other reason justifying relief. A petitioner must demonstrate “extraordinary

circumstances” to obtain relief under Rule 60(b)(6).6                      In the motion for

reconsideration, Shultz reargued the Petition and asserted additional facts in support

of the Petition. The Family Court did not err in holding that Shultz failed to state

any basis for relief under Rule 60(b).

       (10) On appeal, Schulz argues for the first time that relief under Rule 60 was

appropriate because: (i) the Family Court relied upon a letter that was returned for

Shultz’s failure to copy the other parties; and (ii) the Family Court could not rely

upon Shultz’s inmate status to dismiss the Petition while adjudicating another inmate

(who was identified as the biological father in the affidavit of parentage filed with




5
  Chrin, 2012 WL 6737780, at *2 (recognizing that the proper purpose of a motion for reargument
“is to request the trial court to reconsider whether it overlooked an applicable legal precedent or
misapprehended the law or the facts in such a way as to affect the outcome of the case, not to raise
new issues”).
6
  Jewell v. Div. of Soc. Servs., 401 A.2d 88, 90 (Del. 1979).
                                                 5
the de facto parent petition) to be the father of the Child. Absent plain error, which

we do not find, we will not consider these arguments for the first time on appeal.7

         (11) Finally, the Family Court did not err in denying Shultz's petition for

preparation of a transcript from the guardianship proceeding at State expense. A

civil litigant does not have an absolute right to a transcript at State expense.8 Shultz

was not a party to the guardianship proceeding and has not shown how a transcript

from the guardianship proceeding is relevant to the Family Court’s denial of the

motion for reconsideration. Having carefully considered the positions of the parties,

we conclude that the judgment of the Family Court must be affirmed.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice




7
    Supr. Ct. R. 8.
8
Port. v. Mannion, 2004 WL 1656507, at *2 (Del. July 20, 2004).

                                                6